DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/12/2022.
Applicant's election with traverse of claims 1-11 and 17-25 in the reply filed on 09/12/2022 is acknowledged.  The traversal is on the ground(s) that “[i]t has not been alleged that applicant's claimed inventions are "independent and distinct", and yet this requirement is a prerequisite under the Patent Statutes before the Commissioner's discretion may be exercised under 35 U.S.C. 121.”.  This is not found persuasive because restriction is the practice of requiring an applicant to elect a single claimed invention (e.g., a combination or subcombination invention, a product or process invention, a species within a genus) for examination when two or more independent inventions and/or two or more distinct inventions are claimed in an application (see MPEP §802.02).
The term "independent" (i.e., unrelated) means that there is no disclosed relationship between the two or more inventions claimed, that is, they are unconnected in design, operation, and effect (see MPEP §802.01).
Two or more inventions are related (i.e., not independent) if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. In this definition the term related is used as an alternative for dependent in referring to inventions other than independent inventions. 
Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art).

In the instant case, Group I (claims 11-11 and 17-20) is drawn to a product, a semiconductor device having a transistor (classified in class: H01L29/7824, 7317, 41708, 42316, 66045; H01L29/063, 0649, 1095, 36); Group II (Claims 12-16) is drawn to a process, a method of forming a semiconductor device (classified in class: H01L21/761,762,76213,76204, 823412, 823418, 823481,7624-76291, 76205-7621; H01L 29/66681); Group III (claims 21-25) is drawn to a product, a semiconductor device (classified in class: H01L29/7824, 7317, 41708, 42316, 66045; H01L29/063, 0649, 1095, 36).
The inventions are distinct, each from the other because of the following reasons:
Inventions of Group II and Groups I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product from that of Group I and Group III inventions, namely one in which a transistor comprising a notch extending into the drift region (as claimed in claim 1), a transistor comprising two adjacent zones having the first peak active doping concentration near a top surface of each of the two adjacent zones (as claimed in claim 17), or a semiconductor device comprising the third doped region having a fourth depth (as claimed in claim 21) are not required, and the process of Group II invention can be used to make a different device (e.g., a diode or a thyristor-type device including doped regions with active or inactive impurities and having a different depth).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a top region of the first conductivity type having a fifth active doping concentration”. However, claim 1 recites “the third zone having substantially the second active doping concentration of the second conductivity type substantially the first distance from the bottom surface of the notch, a fifth active doping concentration extending a second distance from the third bottom toward the bottom surface of the notch wherein the fifth active doping concentration is substantially the same as the second active doping concentration”, and it is unclear whether the second recited “a fifth active doping concentration” of claim 11 is intended to relate back to “a top region of the first conductivity type having a fifth active doping concentration” or to set forth an additional fifth active doping having different doping concentration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0309442 to Grote et al. (hereinafter Grote) in view of Yao et al. (US 2016/0104796, hereinafter Yao).
With respect to Claim 1, Grote discloses a semiconductor device (e.g., LDMOS) (Grote, Fig. 5, ¶0002, ¶0012-¶0017, ¶0019-¶0027) having a transistor comprising:
       a semiconductor substrate (12) (Grote, Fig. 5, ¶0019);
      an insulator (14) (Grote, Fig. 5, ¶0019) on the semiconductor substrate (12);
      an epitaxial layer (e.g., epitaxial layer 18/22 including N-well 32) (Grote, Fig. 5, ¶0020) and a first active doping concentration (e.g., corresponding to a concentration of the epitaxial layer 18/22) formed on the insulator (14), the epitaxial layer having a surface that is opposite to the insulator (14);
       a source region (42) (Grote, Fig. 5, ¶0023) of a second conductivity type (e.g., P-type) within the epitaxial layer (32);
      a channel region (e.g., a portion of the N-type region 32) (Grote, Fig. 5, ¶0026) adjacent the source region (42);
      a drift region (22/34) (Grote, Fig. 5, ¶0026) of the second conductivity type (P-type) formed within the epitaxial layer (18/22), the drift region extending laterally to the channel region and having a notch (e.g., STI 24) (Grote, Fig. 5, ¶0021) extending a first distance from the surface of the epitaxial layer (18/22) into the drift region, the notch (24) having a bottom surface extending laterally across the notch;
       an accumulation region (e.g., portions of P-type region 22/34)(Grote, Fig. 5, ¶0026) of the second conductivity type (P-type) formed as a first zone (e.g., above a left edge side of the N-type RESURF region 54) (Grote, Fig. 5, ¶0025, ¶0020) of the drift region adjacent to a first edge (e.g., a left edge) of the notch (24), the accumulation region having a first width and extending a first depth (e.g., corresponding to a top surface of the N-type RESURF region 54) into the drift region and having a first bottom (e.g., a top surface at the left edge side of the N-type RESURF region 54), the first zone having a second active doping concentration of the second conductivity type (e.g., corresponding to a concentration of the P-type region 34) adjacent the surface, and a third active doping concentration (e.g., corresponding to a concentration of the P-type region 22) (Grote, Fig. 5, ¶0020) extending vertically from the second active doping concentration to the first bottom;
        a first counter-doped region (e.g., a left portion of the N-type RESURF region 54) (Grote, Fig. 5, ¶0025) abutting the first bottom and positioned between the first bottom and the epitaxial layer (e.g., portion of the epitaxial layer 18), the first counter-doped region (54) having the first conductivity type (E.g., N-type) (Grote, Fig. 5, ¶0025, ¶0020) and a fourth active doping concentration (e.g., corresponding to a concentration of the N-type RESURF region 54) that is greater than the first active doping concentration (e.g., corresponding to a concentration of the epitaxial layer 18/22) wherein a first P-N junction (e.g., between N-type region 54 and P-type epitaxial layer 22) is formed along an interface with the first bottom;
        a second zone (e.g., above a right edge side of the N-type RESURF region 54) (Grote, Fig. 5, ¶0025, ¶0020) of the drift region (22/34) formed underlying a first portion of the notch (24) and abutting the first zone, the second zone having a second width extending laterally across the drift region from under the first edge of the notch and extending a second depth (e.g., corresponding to a top surface at the right side of the N-type RESURF region 54) from the bottom surface of the notch (24) into the drift region wherein the second zone has a second bottom (e.g., a top surface at the right edge side of the N-type RESURF region 54), the second zone having substantially the second active doping concentration (e.g., corresponding to a concentration of the P-type region 34) of the second conductivity type a first distance from the bottom surface of the notch, and substantially the third active doping concentration (e.g., corresponding to a concentration of the P-type region 22) (Grote, Fig. 5, ¶0020) extending vertically from the first distance to the second bottom;
       a second counter-doped region (e.g., a right portion of the N-type RESURF region 54) (Grote, Fig. 5, ¶0025) abutting the second bottom and positioned between the second bottom and the epitaxial layer (18), the second counter-doped region having the first conductivity type (N-type) and substantially the fourth active doping concentration (e.g., corresponding to a concentration of the N-type RESURF region 54) wherein a second P-N junction (e.g., between N-type region 54 and P-type epitaxial layer 22) is formed along an interface with the second bottom;
       a third zone (e.g., between the N-type RESURF region 54 and the N-type RESURF region 56) (Grote, Fig. 5, ¶0025, ¶0020) of the drift region (22/34) formed abutting the second zone and underlying a second portion of the notch (24) that is adjacent to the first portion of the notch, the third zone extending laterally across the drift region a third width from the second zone and a third depth (e.g., corresponding to a top surface at the epitaxial layer 18) from the bottom surface of the notch (24) into the drift region (22/34) wherein the third depth is greater than the second depth (e.g., corresponding to a top surface at the right side of the N-type RESURF region 54), the third zone having a third bottom (e.g., a bottom surface at the epitaxial layer 22) abutting a portion of the epitaxial layer (18), the third zone having substantially the second active doping concentration of the second conductivity type (e.g., corresponding to a concentration of the P-type region 34) substantially the first distance from the bottom surface of the notch (24), a fifth active doping concentration (e.g., corresponding to a concentration of the P-type region 22) extending a second distance from the third bottom toward the bottom surface of the notch, the third zone having substantially the third active doping concentration of the second conductivity type (e.g., corresponding to a concentration of the P-type region 22) (Grote, Fig. 5, ¶0020) within the third zone that is positioned deeper than the third depth and more than the second distance from the third bottom (e.g., corresponding to the epitaxial layer 18 between regions 54 and 56); and
       a fourth zone (e.g., above the N-type RESURF region 56 and extending under the trench 24 and the drain region 44) (Grote, Fig. 5, ¶0025, ¶0020) of the drift region (22/34) formed within the drift region adjacent to a second edge (e.g., right edge) of the notch (24) and extending laterally a fourth width across the drift region and extending a fourth depth (e.g., corresponding to a top surface at the N-type RESURF region 56) into the drift region wherein the fourth depth is less than the third depth (e.g., corresponding to a top surface at the epitaxial layer 18), the fourth zone having a fourth bottom (e.g., corresponding to a bottom surface at the epitaxial layer 22) abutting the epitaxial layer (18), the fourth zone having substantially the second active doping concentration (e.g., corresponding to a concentration of the P-type region 34) of the second conductivity type a third distance from the surface of the epitaxial layer, having substantially the fourth active doping concentration (e.g., corresponding to a concentration of the N-type RESURF region 56), the fourth zone having substantially the third active doping concentration (e.g., corresponding to a concentration of the P-type region 22) (Grote, Fig. 5, ¶0020) of the second conductivity type within the fourth zone that is positioned deeper than the third depth and more than the second distance from the fourth bottom (e.g., corresponding to the epitaxial layer 18 adjacent N-type region 56).
Further, Grote does not specifically disclose an epitaxial layer of a first conductivity type, wherein the third active doping concentration is substantially constant and is lower than the second active doping concentration; wherein the fifth active doping concentration  is substantially the same as the second active doping concentration, wherein the fourth active doping concentration extending substantially the second distance from the fourth bottom toward the surface of the epitaxial layer.
However, Yao teaches forming N-channel transistor or P-channel transistor (Yao, Fig. 2, ¶0003, ¶0010, ¶0012-¶0013, ¶0017-¶0019, ¶0027, ¶0078) comprising an epitaxial layer (42) having a conductivity type opposite to a conductivity type of the drift region (26) (Yao, Fig. 2, ¶0017-¶0019, ¶0027) and a buried region (36) under the drift region (26), wherein the epitaxial layer (42) has a variable doping concentration that varies of different distances from the surface of the epitaxial layer (42) to provide a specific breakdown voltage, and to provide a charge in the buried region (36) that is substantially balanced with the charge of the drift region (26) to increase the depletion region during high voltage situation (Yao, Fig. 2, ¶0019).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Grote by optimizing the doping concentrations in the drift region and the epitaxial layer as taught by Yao to have an epitaxial layer of a first conductivity type, wherein the third active doping concentration is substantially constant and is lower than the second active doping concentration; wherein the fifth active doping concentration  is substantially the same as the second active doping concentration, wherein the fourth active doping concentration extending substantially the second distance from the fourth bottom toward the surface of the epitaxial layer in order to balance a charge in the buried region and the drift region to increase the depletion region during high voltage situation, and thus to provide improved breakdown voltage of the device (Yao, ¶0003, ¶0010, ¶0017, ¶0019, ¶0027, ¶0078).
Regarding Claim 2, Grote in view of Yao discloses the semiconductor device of claim 1. Further, Grote discloses the semiconductor device wherein the fourth zone includes a drain region (44) (Grote, Fig. 5, ¶0023, ¶0026) positioned adjacent to the second edge (e.g., right edge) of the notch (24) and extending into the drift region (34/22).
Regarding Claim 6, Grote in view of Yao discloses the semiconductor device of claim 1. Further, Grote discloses the semiconductor device wherein the notch (24) (Grote, Fig. 5, ¶0021) has a width that is less than a width of the drift region (22/34) (Grote, Fig. 5, ¶0026).
Regarding Claim 7, Grote in view of Yao discloses the semiconductor device of claim 1. Further, Grote discloses the semiconductor device wherein the first counter-doped region (e.g., a left portion of the N-type RESURF region 54) (Grote, Fig. 5, ¶0025) extends at least the first width into the first zone.
Regarding Claim 8, Grote in view of Yao discloses the semiconductor device of claim 1. Further, Grote discloses the semiconductor device wherein the second counter-doped region (e.g., a right portion of the N-type RESURF region 54) (Grote, Fig. 5, ¶0025) extends at least the second width into the second zone.
Regarding Claim 10, Grote in view of Yao discloses the semiconductor device of claim 1. Further, Grote discloses the semiconductor device wherein the first edge (e.g., the left edge) of the notch (24) (Grote, Fig. 5, ¶0021, ¶0023, ¶0025) is closer to the source region (42) that the second edge (e.g., the right edge) of the notch (24).
With respect to Claim 17, Grote discloses a semiconductor device (e.g., LDMOS) (Grote, Fig. 5, ¶0002, ¶0012-¶0017, ¶0019-¶0027) having a transistor comprising
      a doped region (e.g., N-well 32) (Grote, Fig. 5, ¶0020) of a first conductivity type (e.g., N-type) and a first active doping concentration (e.g., corresponding to a concentration of the N-well 32) overlying a semiconductor substrate (12);
      a drift region (22/34) (Grote, Fig. 5, ¶0026) of the transistor formed adjacent to a channel region, the drift region (22/34) having a second conductivity type (P-type) and a plurality of zones extending vertically into the drift region wherein each zone of the plurality of zones has a width laterally across the drift region;
       a first zone (e.g., above a left edge side of the N-type RESURF region 54) (Grote, Fig. 5, ¶0025, ¶0020) of the plurality of zones having a first active doping concentration (e.g., corresponding to a concentration of the P-type region 34) near a top surface and having a second active doping concentration (e.g., corresponding to a concentration of the P-type region 22) extending from the first active doping concentration to a bottom of the first zone; and
       two adjacent zones (e.g., above a right edge side of the N-type RESURF region 54 and between the N-type RESURF region 54 and the N-type RESURF region 56) (Grote, Fig. 5, ¶0025, ¶0026) of the plurality of zones having substantially the first active doping concentration (e.g., corresponding to a concentration of the P-type region 34) near a top surface of each of the two adjacent zones, and having a second active doping concentration (e.g., corresponding to a concentration of the P-type region 22) a first distance from a bottom of a corresponding zone of the two adjacent zones.
Further, Grote does not specifically disclose a first peak active doping concentration near a top surface, wherein the second active doping concentration is less than the first peak active doping concentration and wherein the second active doping concentration is substantially constant across the first zone; and a second peak active doping concentration, each of the two adjacent zones having substantially the second active doping concentration extending from the first peak active doping concentration to the second peak active doping concentration.
However, Yao teaches forming N-channel transistor or P-channel transistor (Yao, Fig. 2, ¶0003, ¶0010, ¶0012-¶0013, ¶0017-¶0019, ¶0027, ¶0078) comprising an epitaxial layer (42) having a conductivity type opposite to a conductivity type of the drift region (26) (Yao, Fig. 2, ¶0017-¶0019, ¶0027) and a buried region (36) under the drift region (26), wherein the epitaxial layer (42) has a variable doping concentration that varies of different distances from the surface of the epitaxial layer (42) to provide a specific breakdown voltage, and to provide a charge in the buried region (36) that is substantially balanced with the charge of the drift region (26) to increase the depletion region during high voltage situation (Yao, Fig. 2, ¶0019). For example, the doping profile (Yao, Fig. 2, ¶0017) has a peak concentration near the middle of the epitaxial layer (42) that decreases in either direction away from the peak.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Grote by optimizing location of a peak concentration in the drift region and the epitaxial layer as taught by Yao to have a first peak active doping concentration near a top surface, wherein the second active doping concentration is less than the first peak active doping concentration and wherein the second active doping concentration is substantially constant across the first zone; and a second peak active doping concentration, each of the two adjacent zones having substantially the second active doping concentration extending from the first peak active doping concentration to the second peak active doping concentration in order to balance a charge in the buried region and the drift region to increase the depletion region during high voltage situation, and thus to provide improved breakdown voltage of the device (Yao, ¶0003, ¶0010, ¶0017, ¶0019, ¶0027, ¶0078).
Regarding Claim 18, Grote in view of Yao discloses the semiconductor device of claim 17. Further, Grote discloses the semiconductor device further including a drain (44) of the transistor positioned within the drift region (34/22), but does not specifically disclose that each zone of the plurality of zones has a width laterally across the drift region that is no less than approximately ten per cent of a width of the drift region. However, Grote teaches that spacing between the counter-doped regions (52-56) (Grote, Fig. 5, ¶0025) of the RESURF region is selected to tailor the potential distribution, and the spacing should be sufficiently close to allow the potential punch-through to couple the counter-doped non-contiguous regions (52-56) to the N-type well (32). The RESURF region (Grote, Fig. 5, ¶0026) promotes a uniform field distribution in the off state, and results in a high breakdown voltage for a given drift length and doping level.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Grote/Yao by optimizing the distances between the counter-doped regions of Grote and a length and doping level of the drift layer as taught by Grote to have the semiconductor device wherein each zone of the plurality of zones has a width laterally across the drift region that is no less than approximately ten per cent of a width of the drift region in order to control the potential distribution, and to provide a uniform field distribution and a high breakdown voltage of the semiconductor device (Grote, ¶0025-¶0026).
Regarding Claim 19, Grote in view of Yao discloses the semiconductor device of claim 17. Further, Grote discloses the semiconductor device further including the first zone having a first P-N junction (e.g., between N-type region 54 and P-type epitaxial layer 22) along a first bottom (e.g., a top surface at the left edge side of the N-type RESURF region 54) of the first zone; and a second zone (e.g., above a right edge side of the N-type RESURF region 54) (Grote, Fig. 5, ¶0025, ¶0020) of the two adjacent zones having a second P-N junction (e.g., between N-type region 54 and P-type epitaxial layer 22) along a second bottom (e.g., a top surface at the right edge side of the N-type RESURF region 54) of the second zone, but does not specifically disclose that the first P-N junction having a first depletion width; and the second P-N junction having a second depletion width that is less than the first depletion width. 
However, Yao teaches forming the epitaxial layer (42) (Yao, Fig. 2, ¶0017) having a variable doping concentration that varies of different distances from the surface of the epitaxial layer (42) to provide a specific breakdown voltage, and to provide a charge in the buried region (36) that is substantially balanced with the charge of the drift region (26) to increase the depletion region during high voltage situation (Yao, Fig. 2, ¶0019). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Grote/Yao by optimizing doping concentration profile of the drift region as taught by Yao to have the first P-N junction having a first depletion width; and the second P-N junction having a second depletion width that is less than the first depletion width in order to balance a charge in the buried region and the drift region to increase the depletion region during high voltage situation, and thus to provide improved breakdown voltage of the device (Yao, ¶0003, ¶0010, ¶0017, ¶0019, ¶0027, ¶0078).
With respect to Claim 21, Grote discloses a semiconductor device (e.g., LDMOS) (Grote, Fig. 5, ¶0002, ¶0012-¶0017, ¶0019-¶0027) comprising
      a first doped region (e.g., epitaxial layers 18/22) (Grote, Fig. 5, ¶0020) having a first active doping concentration (e.g., corresponding to a concentration of the epitaxial layer 18/22), the first doped region having a first surface (e.g., a top surface) and a first depth;
      a drift region (22/34) (Grote, Fig. 5, ¶0026) of a second conductivity type (e.g., P-type) disposed within the first doped region (18/22), the drift region (22/34) having a first lateral distance across the first doped region;
       a second doped region (e.g., above the N-type RESURF regions 54 and 56) (Grote, Fig. 5, ¶0025, ¶0020) of the second conductivity type disposed within the drift region (22/34) and having a second active doping concentration, the second doped region having a second depth (e.g., corresponding to a left edge side of the N-type RESURF region 54) from the first surface in a first portion of the drift region, the second doped region having a third depth (e.g., above a right edge side of the N-type RESURF region 54) from the first surface in a second portion of the drift region that is adjacent to the first portion of the drift region, and the second doped region having substantially the third depth (e.g., corresponding to the N-type RESURF region 56) in a third portion of the drift region wherein the second portion (e.g., corresponding to the right edge side of the N-type RESURF region 54) of the drift region is in-between the first portion (e.g., corresponding to the left edge side of the N-type RESURF region 54) of the drift region and the third portion (e.g., corresponding to the N-type RESURF region 56) of the drift region;
       a third doped region (e.g., a portion of the epitaxial layer 22 adjacent to  the N-type RESURF region 56) having a third active doping concentration of the second conductivity type, the third doped region having a fourth depth (e.g., corresponding to a top surface of the epitaxial layer 18) from the first surface in the third portion of the drift region, wherein the third doped region is substantially not in the first portion of the drift region and substantially not in the second portion of the drift region and wherein the fourth depth is greater than the second depth (e.g., corresponding to a left edge side of the N-type RESURF region 54); and
        the drift region (22/34) having a fourth active doping concentration extending substantially from the second doped region to substantially the third doped region (e.g., corresponding to the doping concentration of the epitaxial layer 22).
Further, Grote does not specifically disclose a first doped region of a first conductivity type, wherein the fourth active doping concentration is less than the second active doping concentration and less than the third active doping concentration.
However, Yao teaches forming N-channel transistor or P-channel transistor (Yao, Fig. 2, ¶0003, ¶0010, ¶0012-¶0013, ¶0017-¶0019, ¶0027, ¶0078) comprising an epitaxial layer (42) having a conductivity type opposite to a conductivity type of the drift region (26) (Yao, Fig. 2, ¶0017-¶0019, ¶0027) and a buried region (36) under the drift region (26), wherein the epitaxial layer (42) has a variable doping concentration that varies of different distances from the surface of the epitaxial layer (42) to provide a specific breakdown voltage, and to provide a charge in the buried region (36) that is substantially balanced with the charge of the drift region (26) to increase the depletion region during high voltage situation (Yao, Fig. 2, ¶0019). For example, the doping profile (Yao, Fig. 2, ¶0017) has a peak concentration near the middle of the epitaxial layer (42) that decreases in either direction away from the peak.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Grote by optimizing a doping concentration of the drift region and the epitaxial layer as taught by Yao to have a first doped region of a first conductivity type, wherein the fourth active doping concentration is less than the second active doping concentration and less than the third active doping concentration in order to balance a charge in the buried region and the drift region to increase the depletion region during high voltage situation, and thus to provide improved breakdown voltage of the device (Yao, ¶0003, ¶0010, ¶0017, ¶0019, ¶0027, ¶0078).
Regarding Claim 22, Grote in view of Yao discloses the semiconductor device of claim 21. Further, Grote does not specifically disclose that the third active doping concentration is substantially the same as the second active doping concentration.
However, Yao teaches forming the drift region (26) (Yao, Fig. 2, ¶0017-¶0019, ¶0027) in the epitaxial layer (42) having a variable doping concentration that varies of different distances from the surface of the epitaxial layer (42) to provide a specific breakdown voltage, and to provide a charge in the buried region (36) that is substantially balanced with the charge of the drift region (26) to increase the depletion region during high voltage situation (Yao, Fig. 2, ¶0019). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Grote/Yao by optimizing the doping concentration profile of the drift region as taught by Yao to have the third active doping concentration is substantially the same as the second active doping concentration in order to balance a charge in the buried region and the drift region to increase the depletion region during high voltage situation, and thus to provide improved breakdown voltage of the device (Yao, ¶0003, ¶0010, ¶0017, ¶0019, ¶0027, ¶0078).
Regarding Claim 23, Grote in view of Yao discloses the semiconductor device of claim 21. Further, Grote discloses the semiconductor device further including an opening (e.g., trench isolation region 24) (Grote, Fig. 5, ¶0021, ¶0025-¶0026) extending into the drift region (34/22), the opening overlying the second portion (e.g., corresponding to the right edge side of the N-type RESURF region 54 and the N-type RESURF region 56) of the drift region and the third portion of the drift region but not overlying the first portion (e.g., corresponding to a left edge side of the N-type RESURF region 54) of the drift region wherein the second doped region that is within both second portion of the drift region and the third portion of the drift region underlies the opening.
Claims 3-5, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0309442 to Grote in view of Yao (US 2016/0104796) as applied to claim 1 (claim 19), and further in view of Terashima (US Patent No. 6,894,348).
Regarding Claim 3, Grote in view of Yao discloses the semiconductor device of claim 1. Further, Grote does not specifically disclose the semiconductor device wherein the first width is less than the second width and less than a width of the notch. However, Grote teaches that spacing between the counter-doped regions (52-56) of the RESURF region (Grote, Fig. 5, ¶0025) is selected to tailor the potential distribution. The RESURF region (Grote, Fig. 5, ¶0026) promotes a uniform field distribution in the off state, and results in a high breakdown voltage for a given drift length and doping level. Further, Terashima teaches a semiconductor device comprising P+ type buried diffusion regions (4b-4e) (Terashima, Fig. 18, Col. 11, lines 24-51), wherein each of the P+ type buried diffusion regions (4b-4e) is surrounded by the N-type semiconductor region around periphery to form a depletion region surrounding the P+ type buried diffusion regions (4b-4e) to increase the withstanding voltage of the semiconductor device.
Thus, a person of ordinary skill in the art would recognize that forming the counter-doped regions (52-56) of the Grote having a rounded shape of Terashima would improve forming a depletion region surrounding the counter-doped regions, and the first width corresponding to the first zone (e.g., not overlapping the isolation region 9 of Terashima) would be less than the second width corresponding to the second zone (e.g., overlapping the left edge of the isolation region 9 of Terashima).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Grote/Yao by optimizing the distances between the counter-doped regions of RESURF region of Grote and forming the counter-doped regions having a specific shape as taught by Terashima to have the semiconductor device wherein the first width is less than the second width and less than a width of the notch in order to control the potential distribution, and increase the withstanding voltage of the semiconductor device (Grote, ¶0025-¶0026; Terashima, Col. 11, lines 45-51).
Regarding Claim 4, Grote in view of Yao and Terashima discloses the semiconductor device of claim 3. Further, Grote does not specifically disclose the semiconductor device wherein the second width is less than the third width and less than the width of the notch. However, Grote teaches that spacing between the counter-doped regions (52-56) of the RESURF region (Grote, Fig. 5, ¶0025) is selected to tailor the potential distribution. Further, Terashima teaches a semiconductor device comprising P+ type buried diffusion regions (4b-4e) (Terashima, Fig. 18, Col. 11, lines 24-51), wherein each of the P+ type buried diffusion regions (4b-4e) is surrounded by the N-type semiconductor region around periphery to form a depletion region surrounding the P+ type buried diffusion regions (4b-4e) to increase the withstanding voltage of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Grote/Yao/Terashime by optimizing the distances between the counter-doped regions of RESURF region of Grote and forming the counter-doped regions having a specific shape as taught by Terashima to have the semiconductor device wherein the second width is less than the third width and less than the width of the notch in order to control the potential distribution, and increase the withstanding voltage of the semiconductor device (Grote, ¶0025-¶0026; Terashima, Col. 11, lines 45-51).
Regarding Claim 5, Grote in view of Yao and Terashima discloses the semiconductor device of claim 4. Further, Grote does not specifically disclose the semiconductor device wherein the fourth width is less than the third width and less than the width of the notch. However, Grote teaches that spacing between the counter-doped regions (52-56) of the RESURF region (Grote, Fig. 5, ¶0025) is selected to tailor the potential distribution. Further, Terashima teaches a semiconductor device comprising P+ type buried diffusion regions (4b-4e) (Terashima, Fig. 18, Col. 11, lines 24-51), wherein each of the P+ type buried diffusion regions (4b-4e) is surrounded by the N-type semiconductor region around periphery to form a depletion region surrounding the P+ type buried diffusion regions (4b-4e) to increase the withstanding voltage of the semiconductor device.
Thus, a person of ordinary skill in the art would recognize that forming the counter-doped regions (52-56) of the Grote having a rounded shape of Terashima would improve forming a depletion region surrounding the counter-doped regions, and the first width corresponding to the first zone (e.g., not overlapping the isolation region 9 of Terashima) would be less than the second width corresponding to the second zone (e.g., overlapping the left edge of the isolation region 9 of Terashima).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Grote/Yao/Terashime by optimizing the distances between the counter-doped regions of RESURF region of Grote and forming the counter-doped regions having a specific shape as taught by Terashima to have the semiconductor device the fourth width is less than the third width and less than the width of the notch in order to control the potential distribution, and increase the withstanding voltage of the semiconductor device (Grote, ¶0025-¶0026; Terashima, Col. 11, lines 45-51).
Regarding Claim 9, Grote in view of Yao discloses the semiconductor device of claim 1. Further, Grote does not specifically disclose the semiconductor device wherein the second bottom of the second zone is deeper from the surface of the epitaxial layer than the first depth of the first zone. However, Grote teaches that spacing between the counter-doped regions (52-56) of the RESURF region (Grote, Fig. 5, ¶0025) is selected to tailor the potential distribution. The RESURF region (Grote, Fig. 5, ¶0026) promotes a uniform field distribution in the off state, and results in a high breakdown voltage for a given drift length and doping level. Further, Terashima teaches a semiconductor device comprising P+ type buried diffusion regions (4b-4e) (Terashima, Fig. 18, Col. 11, lines 24-51), wherein each of the P+ type buried diffusion regions (4b-4e) is surrounded by the N-type semiconductor region around periphery to form a depletion region surrounding the P+ type buried diffusion regions (4b-4e) to increase the withstanding voltage of the semiconductor device.
Thus, a person of ordinary skill in the art would recognize that forming the counter-doped regions (52-56) of the Grote having a rounded shape of Terashima would improve forming a depletion region surrounding the counter-doped regions, and the second bottom of the second zone corresponding to the side surface of the rounded counter-doped region of Grote/Terashima would be deeper than the first depth of the first zone corresponding to the top surface of the rounded counter-doped region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Grote/Yao by optimizing the distances between the counter-doped regions of RESURF region of Grote and forming the counter-doped regions having a specific shape as taught by Terashima to have the semiconductor device wherein the second bottom of the second zone is deeper from the surface of the epitaxial layer than the first depth of the first zone in order to control the potential distribution, and increase the withstanding voltage of the semiconductor device (Grote, ¶0025-¶0026; Terashima, Col. 11, lines 45-51).
Regarding Claim 20, Grote in view of Yao discloses the semiconductor device of claim 19. Further, Grote discloses the semiconductor device further including the first bottom (e.g., corresponding to a top surface of N- type region 54) of the first zone having a first depth from a surface of the doped region; and a third zone (e.g., corresponding to the N- type region 52) abutting the first zone and having a third bottom (e.g., corresponding to a top surface of N- type region 52) positioned a second depth from the surface of the doped region, a third P-N junction (e.g., between the N- type region 52 and P- type epitaxial layer 22) along the third bottom wherein the third P-N junction has substantially the first depletion width, but does not specifically disclose that the second depth is greater than the first depth.
However, Grote teaches that spacing between the counter-doped regions (52-56) of the RESURF region (Grote, Fig. 5, ¶0025) is selected to tailor the potential distribution. The RESURF region (Grote, Fig. 5, ¶0026) promotes a uniform field distribution in the off state, and results in a high breakdown voltage for a given drift length and doping level. Further, Terashima teaches a semiconductor device comprising P+ type buried diffusion regions (4b-4e) (Terashima, Fig. 18, Col. 11, lines 24-51), wherein each of the P+ type buried diffusion regions (4b-4e) is surrounded by the N-type semiconductor region around periphery to form a depletion region surrounding the P+ type buried diffusion regions (4b-4e) to increase the withstanding voltage of the semiconductor device.
Thus, a person of ordinary skill in the art would recognize that forming the counter-doped regions (52-56) of the Grote having a rounded shape of Terashima would improve forming a depletion region surrounding the counter-doped regions, and a third bottom having a second depth corresponding to the side surface of the rounded counter-doped region of Grote/Terashima would be deeper than the second bottom having a first depth corresponding to the top surface of the rounded counter-doped region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Grote/Yao by optimizing the distances between the counter-doped regions of RESURF region of Grote and forming the counter-doped regions having a specific shape as taught by Terashima to have the semiconductor device wherein the second depth is greater than the first depth in order to control the potential distribution, and increase the withstanding voltage of the semiconductor device (Grote, ¶0025-¶0026; Terashima, Col. 11, lines 45-51).
Claims 11, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0309442 to Grote in view of Yao (US 2016/0104796) as applied to claim 1 (claim 21), and further in view of Denison et al. (US 2015/0179793, hereinafter Denison).
Regarding Claim 11, Grote in view of Yao discloses the semiconductor device of claim 1. Further, Grote does not specifically disclose the semiconductor device further including a top region of the first conductivity type having a fifth active doping concentration, overlying the second zone and the third zone, the top region positioned between the bottom surface of the notch and the second zone and the third zone. However, Denison teaches forming a semiconductor device (Denison, Fig. 1, ¶0005, ¶0019-¶0020, ¶0023) comprising an upper RESURF layer (1030) above a top surface of the drift region (1012) and having an opposite conductivity type from the drift region to reduce an electric field in an adjacent semiconductor layer. The upper RESURF layer (1030) of Denison is formed under the dielectric layer (1036) (Denison, Fig. 1, ¶0028) and has a graded doping concentration to increase a uniformity of the electric field in the drift region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Grote/Yao by forming an upper RESURF layer having an opposite conductivity type from the drift region and under the dielectric layer as taught by Denison to have the semiconductor device further including a top region of the first conductivity type having a fifth active doping concentration, overlying the second zone and the third zone, the top region positioned between the bottom surface of the notch and the second zone and the third zone in order to reduce an electric field in an adjacent semiconductor layer, and to increase a uniformity of the electric field in the drift region (Denison, ¶0005, ¶0020, ¶0023).
Regarding Claim 24, Grote in view of Yao discloses the semiconductor device of claim 21. Further, Grote does not specifically disclose the semiconductor device further including a fourth doped region of the first conductivity type and a fifth active doping concentration, the fourth doped region overlying the second doped region in both the second portion of the drift region and the third portion of the drift region. However, Denison teaches forming a semiconductor device (Denison, Fig. 1, ¶0005, ¶0019-¶0020, ¶0023) comprising an upper RESURF layer (1030) above a top surface of the drift region (1012) and having an opposite conductivity type from the drift region to reduce an electric field in an adjacent semiconductor layer. The upper RESURF layer (1030) of Denison has a graded doping concentration to increase a uniformity of the electric field in the drift region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Grote/Yao by forming an upper RESURF layer having an opposite conductivity type from the drift region as taught by Denison to have the semiconductor device further including a fourth doped region of the first conductivity type and a fifth active doping concentration, the fourth doped region overlying the second doped region in both the second portion of the drift region and the third portion of the drift region in order to reduce an electric field in an adjacent semiconductor layer, and to increase a uniformity of the electric field in the drift region (Denison, ¶0005, ¶0020, ¶0023).
Regarding Claim 25, Grote in view of Yao discloses the semiconductor device of claim 21. Further, Grote does not specifically disclose the semiconductor device further including a fourth doped region of the first conductivity type and a fifth active doping concentration, the fourth doped region disposed within at least a portion of the second portion of the drift region and positioned substantially the third depth from the first surface. However, Denison teaches forming a semiconductor device (Denison, Fig. 1, ¶0005, ¶0019-¶0020, ¶0023) comprising an upper RESURF layer (1030) above a top surface of the drift region (1012) and having an opposite conductivity type from the drift region to reduce an electric field in an adjacent semiconductor layer. The upper RESURF layer (1030) of Denison has a graded doping concentration to increase a uniformity of the electric field in the drift region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Grote/Yao by forming an upper RESURF layer having an opposite conductivity type from the drift region as taught by Denison to have the semiconductor device further including a fourth doped region of the first conductivity type and a fifth active doping concentration, the fourth doped region disposed within at least a portion of the second portion of the drift region and positioned substantially the third depth from the first surface in order to reduce an electric field in an adjacent semiconductor layer, and to increase a uniformity of the electric field in the drift region (Denison, ¶0005, ¶0020, ¶0023).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891